The defendant was convicted of the crime of manslaughter, and appeals from the judgment and the order denying his motion for a new trial.
Assuming, without deciding, that subdivision 3 of section 199, and subdivision 13 of section 200, Code of Civil Procedure, must be read in connection with section 1072 of the Penal Code, and that when so read these sections formulate a valid challenge for cause to a juror in a criminal case, still it does not appear from the record before us that there was any foundation in fact for such a challenge to the prospective jurors Love, Thoroe and Holliday. From the testimony of these three talesmen upon their voir dire it appears that each had served as jurors in certain cases pending and decided in the same court within a year of the trial of the defendant in the case at bar. It appears further as a matter of course that *Page 739 
upon the termination of each case the jury was discharged, but the order of a trial court discharging a jury upon reaching a verdict in any given case does not mean that the individual jurors are thereby relieved from future jury duty. In the instance of juror Holliday, it affirmatively appears that he had never been finally discharged from jury service by order of the court. On the contrary, he was in attendance upon the court to serve as a juror on the trial of the defendant in obedience to an express order previously made requiring him to report for further jury duty.
In the case of the other two jurors no showing was made to the trial court that they had been finally discharged from jury service in any court of this state within a year prior to the commencement of the trial of the defendant; and in the absence of such a showing it must be presumed that they were regularly upon the panel, and neither exempted nor disqualified from acting as jurors.
For these reasons, if for no other, the challenges interposed to each of the designated jurors were properly disallowed by the trial court.
There was no error in the ruling of the trial court permitting the witness Shea, who was present during the affray from its inception to its termination in the fatal stabbing of the deceased by the defendant, to testify to all that happened, on the night of the homicide, between Del Vane, the deceased, and Gilmore, the defendant. In the course of his testimony this witness told of a declaration of the deceased made immediately after the stabbing and in the presence and hearing of the defendant, wherein the deceased said to the witness, "Gene, look out, he's got something in his hand." The objection made at the trial to this testimony was properly overruled. The witness declared plainly and positively, in answer to repeated questions, that all of the things which he narrated were said and done in the presence and hearing of the defendant. In our judgment the testimony of the witness as to his whereabouts and the position of the defendant during and immediately after the quarrel was neither clouded nor conflicting; but even if it could be fairly argued that the witness was contradictory in his testimony as to the defendant being in a position to know and hear all that was said and done by the deceased after the stabbing, this would *Page 740 
be but an argument against the weight of the evidence, and would not affect its admissibility.
The record does not support counsel for the defendant in the claim that one of the people's witnesses, John P. O'Brien, was permitted, over the objection of the defendant, to testify to a declaration of the deceased which was no part of the resgestae. This witness testified that he came upon the scene just as the defendant was in the act of striking the deceased with his fist; that thereupon the deceased grappled with the defendant, and during the struggle which followed the deceased cried out, "Harry, I am stabbed." It is not true, as claimed by counsel for the defendant, that the record shows that this declaration of the deceased was made while the witness O'Brien and the defendant were engaged in a subsequent altercation; and having been made, as the record clearly shows, during the actual combat between the deceased and the defendant, it was obviously a part of the res gestae and rightfully admitted in evidence.
The record shows further that when the deceased cried out that he had been stabbed the witness O'Brien went to his assistance, and the defendant then turned upon O'Brien and assaulted him. The other witness, Shea, then interfered upon behalf of O'Brien, and all three men fell to the floor, whereupon the defendant was disarmed by Shea.
It is now insisted upon behalf of the defendant that the assault upon O'Brien was no part of the assault upon Del Vane, and that the trial court erred to the prejudice of the defendant in permitting O'Brien to testify to the details of the assault upon him. The record does not disclose that the defendant made any objection to this particular piece of evidence; but aside from this it is readily apparent, even from a casual reading of the record, that the assault upon O'Brien was an inseparable part of the original affray in which Del Vane was stabbed to death, and as such it was essentiallyres gestae and clearly admissible. (People v. Teixeira,123 Cal. 298, [55 P. 988].)
The defendant's complaint against the charge of the trial court upon the law of self-defense is hypercritical, but in no event can the correctness of the trial court's charge be tested by singling out and assailing, as the defendant here attempts to do, a particular instruction which, when read in connection *Page 741 
with the context of the entire charge, correctly and consistently states the law of the case. No fault can be fairly found with the charge of the court when read and considered in its entirety, and when so read and considered it clearly, concisely, correctly and without conflict states the law of self-defense as defined in the statutes and decisions of this state.
The judgment and order appealed from are affirmed.
Hall, J., and Kerrigan, J., concurred.